NOTE: ThiS order is nonprececle11tial.
United States Court of AppeaIs
for the FederaI Circuit
TOSHIBA CORPORATION,
Plaintiff-Appellont, ~
V.
IMATION CORP., MOSER BAER INDIA LTD.,
GLYPHICS MEDIA, INC., CMC MAGNETICS CORP.,
HOTAN CORP., KHYPERMEDIA CORP.,
RITEK CORP., AND ADVANCED MEDIA, INC.,
Defendan.ts-Appellees. _
2011-1204
Appeal from the United States District Court for the
Western District of Wisconsin in case no. 09-CV-0305,
MagiStrate Judge Stephen L. Crocker.
ON MOTION
ORDER
ToShiba Corporati0n moves for a 30-day extension of
time, until September 12, 2011, to file its reply brief
Imation Corp., et al. oppose Toshiba replies

TOSHIBA CORP v. IMATIoN CoRP 2
Upon consideration thereof
lT lS ORDERED THATZ
The motion is granted
FOR THE CoURT
 0 5  /s/ Jan Horbal__\;
Date Jan Horbaly
Clerk
cci Deanne E. Maynard, ESq. FELEn
Alan D. Smith, Esq. B.8. O0URT 0F APPEALS FOR
THE FEDERAL C|RCU1T
321
_ AUG 05 2011
`JAN HORBAL\'
CLERK